DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 04/02/2021, is acknowledged. Claims 6 and 15-19 are cancelled and new claims 21-22  are added. Claims 1-5, 7-14 and 19-22 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (20030035231 A1).

Regarding claim 1, Epstein et al. discloses an optical member (see Fig. 5, 200) comprising: a light-transmissivity substrate (all surfaces from 220-235) including a substrate surface (surface 212 and 214); and 
a plurality of reflecting surfaces (251-252 ) located inside the substrate, comprising at least a first reflecting surface (251) and a second reflecting surface (252) and configured to reflect at least a portion of incident light (see paragraph [0091] discloses 214 having prism with reflecting surfaces and paragraph [0093] discloses each surface having differing slopes); wherein

the second reflecting surface is inclined at a second angle relative to the substrate surface, the second angle being different from the first angle (inherent to disclosure at paragraph [0092] and [0093] regarding different slope), and 
light incident on the first reflecting surfaces and the second reflecting surface is reflected and collected in a space front of the substrate (paragraph [0094] and [0095] indicates collecting of light by stating The variable prism angle provides diffusion in the YZ plane).

Regarding claim 2, Epstein et al. discloses an optical member (see Fig. 5, 200)  an inclination of each of the plurality of reflecting surfaces (251-255) relative to the substrate surface (212) corresponds to a virtual surface shape inside the substrate (since it is embedded in side 200 it is virtual) .

Regarding claim 5, Epstein et al. discloses an optical member (see Fig. 5, 200) an inclination of each of the plurality of reflecting surfaces (251-254) relative to the substrate surface (212) corresponds to a virtual surface shape inside the substrate (220-235), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (paragraph [0094] and [0095] indicates 

Regarding claim 21, Epstein et al. further discloses an optical member (see Fig. 5, 200) comprising a third reflecting surface (254) inclined at a third angle (paragraph [0093] states surface 242 having a different slope with respect to surface 212, and paragraph [0092] discloses surfaces 251 -254 are different indicating different slope,  inherent to disclosure at paragraph [0092] and [0093] regarding different slope)
the first reflecting surface is closer to a center of optical member than the second reflecting surface (naming 252 first surface and naming 251 a second surface is equally well defines the invention as in this claim and does not affect limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Epstein et al. (20030035231 A1).

Regarding claim 22, Epstein et al. discloses the optical device as in claim 1 and does not specifically state the plurality of reflecting surfaces is inclined at an angle that changes gradually in accordance with a distance of the respective reflecting surface from a center of the optical member
Epstein et al. discloses an optical member (see Fig. 5, 200) each of the plurality of reflecting surfaces is inclined at an angle (a plurality of reflecting surfaces (251-254) having different inclination angle)  that changes gradually in accordance with a distance of the respective reflecting surface from a center of the optical member (claim is not specific about gradual change, examiner has view each surface has gradual increase in height as distance increases).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Epstein et al. (20030035231 A1) in view of Bartels (4385430).

Regarding claim 3, Epstein et al. discloses an optical member (see Fig. 5, 200) as in claim 2 and does not state the virtual surface shape is  a Fresnel shape.
Bartels discloses (see Fig. 2a-2c, see column 4, line 39-62 discloses forming sheet 22 with Fresnel groove 14, forming reflective layer 23 and forming layer 24)  the virtual surface shape is a Fresnel shape (having layer 22 with fresnel groove 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide fresnel shape reflecting surface as taught by Bartels and form fresnel shape surfaces of an optical film of Epstein et al. in order to concentrate incident energy in the focal zone (column 2, line 17-31).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Epstein et al. (20030035231 A1) in view of Bartels (4385430) and further in view of Jeon et al. (20140036359 A1).

Regarding claim 4, Epstein et al. in view of Bartels discloses an optical member as in claim 4 except each of the reflecting surface is smaller than a width of an inclined face of the Fresnel shape 
Jeon et al. discloses an optical member (see Fig. 5)  each of the reflecting surface (112b) is smaller than a width of an inclined face of the Fresnel shape (as in Fig 4, 112b smaller than 112, see paragraph [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide reflective surface smaller than inclined surface as taught by Jeon et al. with the device of Epstein et al. in view of Bartels  in order to absorb unwanted light by forming non-effective area to improve the image quality (see paragraphs [0060]-[0063]).

Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Epstein et al. (20030035231 A1) in view of Bartels (4385430) and further in view of Jeon et al. (20140036359 A1).

Regarding claim 7-9 and 20, the structural limitations therein are the same as those recited in claims 1-5, as rejected by Epstein et al. in view of Bartels and further in view of Jeon et al. above.
Epstein et al. in view of Bartels and Jeon et al. is silent to a method of manufacturing an optical member.
However, one skilled in the art will recognize that manufacturing an optical member of Epstein et al. in view of Bartels and Jeon et al. will comprise Applicant’s recited steps of forming and providing.  Since only generic method steps and no specific method steps are claimed, the structure taught by Epstein et al. in view of Bartels and Jeon et al. meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to construct the optical member of Epstein et al. in view of Bartels and Jeon et al. with the method of claims 7-9 and 20, since the method steps are obvious in light of the resultant structure.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Jeon et al. (20140036359 A1) in view of Epstein et al. (20030035231 A1).

Regarding claim 10, Jeon et al. discloses an image display system (see Fig. 1-5) comprising: 
an optical member (100, as in Fig. 1) and 

 Jeon et al. does not teach the optical member as in claim 1.
 Epstein et al. discloses an optical member as in claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace optical element 100 with the optical element disclosed by Epstein et al. to direct imaging light to a viewer in front of the optical member by better focusing reflected light.

Regarding claim 11, Jeon et al. discloses an image display system (see Fig. 1-5) an inclination of each of the plurality of reflecting surfaces (112b) relative to the substrate surface (since surface 112 is embedded inside 100 it is virtual) corresponds to a virtual surface shape inside the substrate (100), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (see paragraph [0046]).

Regarding claim 12, Jeon et al. discloses an image display system (see Fig. 1-5) the virtual surface shape is a Fresnel shape (see paragraph [0050]). 

Regarding claim 13, Jeon et al. discloses an image display system (see Fig. 1-5) each of the reflecting surfaces (112b) is smaller than a width of an inclined face of the Fresnel shape (as in Fig 4, 112b smaller than 112).

Regarding claim 14, Jeon et al. discloses an image display system (see Fig. 1-5) an inclination of each of the plurality of reflecting surfaces (112b) relative to the substrate surface (since surface 112 is embedded inside 100 it is virtual) corresponds to a virtual surface shape inside the substrate (100), and the virtual surface shape is configured to reflect at least a portion of the incident light in a predetermined direction (see paragraph [0046]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        June 11, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872